PELHAM, J.
The original suit in which the appellee brought suit in detinue and assumpsit against appellant and recovered a judgment will be found reported in the name of the same parties to this appeal as appellant and appellee, respectively, in 3 Ala. App.. 641, 57 South. 398. After the original judgment appealed from in the circuit court was corrected and affirmed on appeal here (Peters v. Nolen, 3 Ala. App. 641, 57 South. 398), the appellant, who was the defendant in the circuit court, filed a motion in that court to amend the judgment there nunc pro tunc, and appeals from an order overruling the motion.
Aside from the fact that after this court had affirmed and corrected the judgment of the circuit court the judgment of that court became merged in the judgment of this court, and the lower court was without jurisdiction or authority to amend a judgment of this court, the ruling of the circuit court on the motion is not presented on this appeal so that it can be considered by us.
The bill of exceptions shows no ruling on the motion or exception thereto, and this is the only manner, under the uniform holdings of the Supreme Court, in which rulings of the trial court on motions can be presented for review to the appellate court. — Barton v. Charter Gas Co., 154 Ala. 275, 45 South. 213; Mouton *601v. L. & N. R. R. Co., 128 Ala. 537, 29 South. 602; Allen v. Alston, 147 Ala. 609, 41 South. 159; Ewing v. Wofford, 122 Ala. 439, 25 South. 251.
Nothing is presented for review authorizing a reversal.
Affirmed.